Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (U.S. Patent Pub. No. 2009/0228808) in view of Wilkins et al. (U.S. Patent Pub. No. 2012/0204032).

Regarding claim 1, MacDonald et al. teaches an electronic communication system comprising: a conferencing system comprising a conferencing server (paragraph 0025); and a participant device comprising a client and coupled to the conferencing system via a network (paragraph 0025); wherein the conferencing system receives meeting information from the client (paragraph 0025), and wherein the conferencing server encrypts the meeting information 
MacDonald et al. does not teach encrypting the meeting information.
Wilkins et al. teaches encrypting the meeting information (paragraph 0235).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine encrypting the meeting information, as taught by Wilkins et al., with the method of MacDonald et al.  It would have been obvious for such modifications because encrypting the data prevents someone from reading raw data that may include personal or sensitive information.

Regarding claim 2, MacDonald et al. teaches wherein the meeting URL is stored on the participant device (paragraph 0027).

Regarding claim 3, MacDonald et al. teaches wherein the meeting information comprises one or more of special user permissions, participants, meeting start time and date, meeting end time and date, conference parameters, conference passwords, participant specific passwords, meeting title, and recurrence (paragraph 0025).

Regarding claim 4, MacDonald et al. teaches wherein the meeting information is transmitted via a secure application programming interface (API) from the participant device to the conferencing system (paragraph 0025).

claim 5, MacDonald et al. as modified by Wilkins et al. teaches wherein the meeting URL is encoded using a private key and a public key (see paragraph 0180 of Wilkins et al.).

Regarding claim 6, MacDonald et al. teaches wherein the conferencing server compresses meeting information (paragraph 0025).

Regarding claim 7, MacDonald et al. as modified by Wilkins et al. teaches wherein the conferencing server stores a public key and private key pair for encryption of the meeting information (see paragraph 0132 of Wilkins et al.).

Regarding claim 8, MacDonald et al. as modified by Wilkins et al. teaches wherein a unique public/private key pair is associated with the client (see paragraph 0167 of Wilkins et al.).

Regarding claim 9, MacDonald et al. as modified by Wilkins et al. teaches wherein the client does not store the unique public/private key pair (see paragraph 0116 of Wilkins et al.).

Regarding claim 10, MacDonald et al. as modified by Wilkins et al. teaches wherein the client stores the unique public/private key pair (see paragraph 0090 of Wilkins et al.).

claim 11, MacDonald et al. teaches a cloud-based conferencing system comprising: a conferencing server comprising a secure application programming interface (API) (paragraph 0025), wherein the conferencing server encodes encrypted information into a meeting uniform resource locator (URL) (paragraph 0025), wherein the conferencing server causes transmission of the meeting URL to another device (paragraph 0025), and wherein the conferencing server does not store the meeting information after the meeting URL is transmitted (paragraph 0043).
MacDonald et al. does not teach wherein the conferencing server encrypts meeting information received by the API.
Wilkins et al. teaches wherein the conferencing server encrypts meeting information received by the API (paragraph 0235).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine encrypting the meeting information, as taught by Wilkins et al., with the method of MacDonald et al.  It would have been obvious for such modifications because encrypting the data prevents someone from reading raw data that may include personal or sensitive information.

Regarding claim 12, MacDonald et al. as modified by Wilkins et al. teaches wherein the conferencing system generates a public key and a private key for encryption of the meeting information (see paragraph 0180 of Wilkins et al.).

claim 13, MacDonald et al. as modified by Wilkins et al. teaches wherein the public key and the private key are discarded once the URL is created (see paragraph 0116 of Wilkins et al.).

Regarding claim 14, MacDonald et al. teaches wherein the conferencing server prepends an unencrypted meeting identifier on the URL (fig. 3A, ref. num 28a).

Regarding claim 15, MacDonald et al. teaches an electronic communication method comprising the steps of: using a client on a participant device, sending meeting information to a conferencing server (paragraph 0025); using the conferencing server, encrypting the meeting information and encoding the encrypted information into meeting uniform resource locator (URL) (paragraph 0025); and transmitting by the conferencing server the meeting URL to the client (paragraph 0025).
MacDonald et al. does not teach encrypting the meeting information.
Wilkins et al. teaches encrypting the meeting information (paragraph 0235).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine encrypting the meeting information, as taught by Wilkins et al., with the method of MacDonald et al.  It would have been obvious for such modifications because encrypting the data prevents someone from reading raw data that may include personal or sensitive information.

claim 16, MacDonald et al. teaches further comprising a step of sending the meeting URL to a plurality of clients (paragraph 0023).

Regarding claim 17, MacDonald et al. as modified by Wilkins et al. teaches wherein the meeting information is encrypted using a private key and a public key (see paragraph 0180 of Wilkins et al.).

Regarding claim 18, MacDonald et al. teaches further comprising a step of compressing the meeting information (paragraph 0025).

Regarding claim 19, MacDonald et al. as modified by Wilkins et al. teaches wherein the meeting URL comprises public key information (see paragraph 0114 and 0244 of Wilkins et al.).

Regarding claim 20, MacDonald et al. as modified by Wilkins et al. teaches wherein the meeting URL comprises an appended signature (see paragraph 0293 of Wilkins et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433